Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 02/19/2021. As directed, claims 1-3, 5, 9-10, and 14-18 were amended. Claims 4 and 8 were canceled. Accordingly, claims 1-3, 5-7, and 9-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In claim 1, line 2, replace “rear tires for a front car” with --rear tires of a front car--
In claim 1, line 8, replace “in response to one or more rear tires” with --in response to the one or more rear tires--
In claim 14, line 11, replace “in response to one or more rear tires” with --in response to the one or more rear tires--
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes. 



Response to Arguments
Applicant’s arguments, see Remarks, filed 2/19/2021, with respect to 35 USC § 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-7, and 9-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, Examiner deems a method for alerting host vehicle subsystems of a rear tire anomaly occurring at a preceding vehicle comprising: observing one or more rear tires of a front car with a vision system of a first vehicle; determining whether the one or more of the rear tires have an anomaly; and sending an alert to at least one of a braking system of the first vehicle and a speed control system of the first vehicle in response to the one or more rear tires of the front car having the anomaly to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a warning system that visually observes rear tires of a preceding vehicle in order to make a determination of rear time anomalies of the preceding vehicle, and subsequently alerting a braking or speed control subsystem of the host vehicle when the anomaly is present. 
Claims 2-3, 5-7, and 9-13, and 15-20 depend from claims 1 and 14, respectively, and are deemed allowable at least by virtue of their dependence on allowed claims 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669